DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 02/22/2022. Claims 1-15 are presently pending and are presented for examination. Claims 2-4, and 12 are canceled. Applicant’s amendments to the claims have overcome each 112(a) rejection for claims 1, 5-11, & 13-15 previously set forth in the Non-Final Office Action mailed 11/23/2021
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18195120.3, filed on 09/18/2018.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants arguments and amendment directed to dampening of an understeering when “when the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” is persuasive and overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the threshold time periods, which correspond to the detection of an aggressive evasive steering maneuver and a time out for providing a counter-torque assist, distinguish an apparent novel methodology for detection and termination of a counter steering torque assist, specifically when encountering an aggressive evasive maneuver. The prior art of record for example, discloses a threshold times for providing a steering torque assist aid, in particular in response to insufficient steering input from a driver for collision avoidance, however application of the two specific time thresholds in combination for determining a “understeer” or aggressive evasive maneuver and termination of an assist, the second time threshold for termination dependent upon the first threshold, appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Regarding claim 11
Applicants arguments and amendment directed to dampening of an understeering when “when the time duration of the understeering exceeds a first threshold time duration and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration,” is persuasive and overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the threshold time periods, which correspond to the detection of an aggressive evasive steering maneuver and a time out for providing a counter-torque assist, distinguish an apparent novel methodology for detection and termination of a counter steering torque assist, specifically when encountering an aggressive evasive maneuver. The prior art of record for example, discloses a threshold times for providing a steering torque assist aid, in particular in response to insufficient steering input from a driver for collision avoidance, however application of the two specific time thresholds in combination for determining a “understeer” or aggressive evasive maneuver and termination of an assist, the second time threshold for termination dependent upon the first threshold, appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stahlin (U.S. Publication No. 2011/0196576) discloses a method for steering assistance during an emergency maneuver with time thresholds (see [0036] “So as to not cross the boundary between the compensated and the uncompensated range too suddenly, on leaving the tolerance range the compensation is not ended abruptly, but rather reduced over a period of time T1. It is also conceivable that outliers outside the tolerance range are tolerated for a period of time T2, i.e., even such values are compensated which are normally outside the tolerance range.”), however the tolerance bands corresponding to stabilizing the vehicle not providing an assist torque (see [0022] “Preferably, the transition from the adjustment to the tolerance band to the adjustment to the stability of the vehicle determined by the physics of driving is noticeably softened even more by the adjustment of the current steering wheel angle to the tolerance band being reduced over a predetermined period of time when the current steering wheel angle leaves the tolerance band.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664